11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Edward
Lewis Caruthers, Jr.
Appellant
Vs.                   No.  11-03-00358-CR -- Appeal from Taylor County
State
of Texas
Appellee
 
This appeal arises from
proceedings which occurred in Trial Court Cause No. 21,087-A, styled: State
of Texas vs. Edward Lewis Caruthers, Jr., in the 42nd District Court of
Taylor County, Texas.  Edward Lewis
Caruthers, Jr. entered an open plea of guilty in Trial Court Cause No. 21,087-A
to the offense of felony theft on May 2, 2003. 
On June 13, 2003, the trial court assessed appellant=s punishment at confinement in the
State Jail Division of the Texas Department of Criminal Justice for a term of
two years.  Appellant filed a notice of
appeal with respect to this conviction on June 23, 2003.  Upon receiving the notice of appeal filed by
appellant on June 23, 2003, this court docketed the appeal as Cause No.
11-03-00177-CR.  Appellant subsequently
filed a motion to dismiss our Cause No. 11-03-00177-CR on July 2, 2003.[1]  This court granted the motion to dismiss in a
written opinion issued on July 10, 2003, and issued mandate on July 16, 2003. 
After the dismissal of Cause No. 11-03-00177-CR,
appellant forwarded several letters to the trial court and to this court with
respect to his conviction in Trial Court Cause No. 21,087-A.  He filed a subsequent notice of appeal in
Trial Court Cause No. 21,087-A on October 29, 2003.  Upon receiving the notice of appeal filed by
appellant on October 29, 2003, this court docketed the appeal as Cause No.
11-03-00358-CR.  This court issued an
order on July 15, 2004, in Cause No. 11-03-00358-CR so that the trial court
could conduct a hearing to determine which order of the trial court appellant
sought to appeal with respect to the notice of appeal filed on October 29,
2003.  The trial court conducted this
hearing on August 2, 2004.  Appellant
informed the trial court at the hearing that he wished to appeal his conviction
in Trial Court Cause No. 21,087-A. 




The conviction which appellant seeks to appeal in
the instant appeal is the same conviction 
which he appealed in Cause No. 11-03-00177-CR.  Our dismissal and issuance of the mandate
in  Cause No. 11-03-00177-CR precludes
appellant from seeking to appeal the conviction in  Trial Court Cause No. 21,087-A a second time.  
The appeal of Cause No. 11-03-00358-CR is
dismissed.
 
PER CURIAM
 
September 9, 2004
Do not publish.  See
TEX.R.APP.P. 47.2(b).
Panel
consists of: Arnot, C.J., and
Wright,
J., and McCall, J.




     [1]Appellant=s motion to dismiss Cause No. 11-03-00177-CR was signed
by both appellant and counsel.